An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10 is cancelled.       

          The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose:      a method including: (1) mixing a meta-aramid fibrid slurry and a chopped meta-aramid fiber slurry, filtering, pressing and drying to obtain a meta-aramid paper; (2) mixing potassium hydroxide, deionized water, dimethyl sulfoxide, and para-aramid nanofibers in a container, and stirring to obtain a para-aramid nanofiber coating solution; and (3) applying the para-aramid nanofiber coating solution to a first side of the paper, washing with deionized water, and drying; applying the para-aramid nanofiber coating solution to a second side of the paper, washing with deionized water, and drying; and hot pressing to obtain the aramid paper coated with aramid nanofibers (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.  




/MARK HALPERN/Primary Examiner, Art Unit 1748